UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported December 21, 2012 Horsehead Holding Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33658 (Commission File Number) 20-0447377 (IRS Employer Identification No.) 4955 Steubenville Pike, Suite 405 Pittsburgh, Pennsylvania15205 (Address of principal executive offices, includingzip code) 724-774-1020 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.01. Entry into a Material Definitive Agreement. On December 21, 2012, Zochem, Inc. (“Zochem”), a wholly owned subsidiary of Horsehead Holding Corp. (the “Company”), entered into a Revolving Credit and Security Agreement (the “Revolving Credit Agreement”), as borrower, with PNC Bank, Canada Branch, as agent and lender. The Company also entered into the Revolving Credit Agreement as a guarantor of Zochem’s obligations.Zochem entered into the Revolving Credit Agreement to support liquidity needs for its production capacity expansion under construction in Brampton, Ontario. The Revolving Credit Agreement provides for a forty-five-month senior secured revolving credit facility in an aggregate principal amount of up to $15.0 million. The aggregate amount of loans permitted to be made to Zochem under the revolving credit facility may not exceed a borrowing base consisting of the lesser of: (a) $15.0 million, minus the aggregate undrawn amount of outstanding letters of credit, and (b) the sum of a certain portion of eligible accounts receivable and eligible inventory of Zochem, minus the aggregate undrawn amount of outstanding letters of credit and certain availability reserves. Up to an aggregate of $5.0 million will be available to Zochem for the issuance of letters of credit, which reduce availability under the revolving credit facility. Zochem’s obligations under the Revolving Credit Agreement are secured by a first priority lien (subject to certain permitted liens) on substantially all of the tangible and intangible assets of Zochem. Borrowings by Zochem under the Revolving Credit Agreement will bear interest at a rate per annum which, at the option of Zochem, can be either: (a) a domestic rate equal to the “alternate base rate,” as determined under the Revolving Credit Agreement, plus an applicable margin of 1.00% based on average undrawn availability, or (b) a CDOR or eurodollar rate ” as applicable, plus a margin of 2.50% based on average undrawn availability. Zochem will pay a letter of credit fee to the lenders under the Revolving Credit Agreement of 2.50%, based on average undrawn availability, and a fronting fee to the issuing bank equal to 0.25% per annum on the average daily face amount of each outstanding letter of credit, as well as certain other related charges and expenses. The Revolving Credit Agreement contains customary events of default. During an event of default, if the agent or lenders holding greater than 66 2/3% of the advances under the facility so elect, the interest rate applied to any outstanding obligations will be equal to the otherwise applicable rate (including the highest applicable margin) plus 2.0% and any letter of credit fees will be increased by 2.0%. Upon (a) the occurrence of an event of default related to the bankruptcy of Zochem or the Company or (b) at the option of lenders holding greater than 66 2/3% of the advances under the facility, the occurrence of any other event of default, all obligations under the Revolving Credit Agreement will become immediately due and payable. Zochem will pay an unused line fee to the lenders under the Revolving Credit Agreement of 0.75% per annum, based on average undrawn availability, times the amount by which the maximum revolving advance amount exceeds the average daily unpaid balance of revolver loans and undrawn amount of any outstanding letters of credit during any calendar quarter. The Revolving Credit Agreement contains a minimum fixed charge coverage ratio of 1.15:1.00 which Horsehead must comply with at the time of any advance request. The Revolving Credit Agreement also contains customary restrictive negative covenantsas well as customary reporting and other affirmative covenants. The description of the Revolving Credit Agreement is not intended to be complete and is qualified in its entirety by the complete text of the Revolving Credit Agreement, which is attached as Exhibit 10.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item2.03. Creation of a Direct Financial Obligation or an Obligation Under an Off-Balance Sheet Arrangement of the Registrant. The information set forth in Item1.01 above is incorporated by reference into this Item2.03. Item9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Revolving Credit and Security Agreement, dated as of December 21, 2012, by and among Zochem, Inc., as borrower, Horsehead Holding Corp., as guarantor, and PNC Bank, Canada Branch, as agent and lender. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized on December 26, 2012. HORSEHEAD HOLDING CORP. By: /s/Robert D. Scherich Name: Robert D. Scherich Title:Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Revolving Credit and Security Agreement, dated as of December 21, 2012, by and among Zochem, Inc., as borrower, Horsehead Holding Corp., as guarantor, and PNC Bank, Canada Branch, as agent and lender.
